Scott, J.
(dissenting). In my opinion the judgment cannot be sustained. The clause in the receipt limiting the defendant’s liability unless value was stated, was printed on the face of the document and italicized by the use of black-faced type. The plaintiff was expressly asked whether slie wished to declare extra value and made no reply. The room in which the transaction occurred was sufficiently light *647to enable her to read the receipt^ and she did in fact hold it in her hand and look at it before leaving the office. It seems to me that the defendant did everything it could reasonably be expected to do, to call plaintiff’s attention to the ■clause in the contract limiting its liability. All that can be said is that plaintiff did not know that the contract contained the clause, because, although offered every opportunity to do so, she neglected to read it, or even to examine it closely enough to notice the words printed in italics. The mere fact that, owing to her own neglect, she did not in fact know that the contract limited defendant’s liability, is not •sufficient to charge the defendant with any value exceeding the specified amount. Kirkland v. Dinsmore, 62 N. Y. 171-178; Bernstein v. Weir, 40 Misc. Rep. 635-639. The circumstances attending the giving of the receipt do not bring •this case within the line of cases known as “ baggage cases,” in which, as was said in Bernstein v. Weir, supra, the traveler receives something in, the nature of a check or voucher for his baggage, usually under circumstances where he is -offered no choice but to take whatever is given him, and no opportunity to observe that it is in the form of a contract. On the contrary, in this • case the transaction was made deliberately in defendant’s office, and full and ample opportunity wyas given to plaintiff to examine the receipt given to her. Unless we are prepared to hold that a person may avoid the terms of a. contract by willfully or negligently refusing to •avail himself of a fair opportunity to learn its contents, I cannot see how this judgment can be sustained.
The judgment should be modified by reducing it to fifty ■dollars, with the appropriate costs in the court below, and as modified be affirmed, without costs in this court.
Judgment affirmed* with costs.